Case 1:21-cv-00814-JKB Document:79 ~ Filed 09/10/21 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ROBERT MURPHY, 8
Plaintiff, x
y. | i

CIVIL NO. JKB-21-0814
UNION CARBIDE CORPORATION, et al., * .

Defendants. *
* ® * * * * : * * x * * .
MEMORANDUM

In 2019, Plaintiff Robert Murphy was diagnosed with mesothelioma, a terminal cancer
commonly caused by inhalation of asbestos. After being diagnosed, Plaintiff sued Defendants,
claiming that his mesothelioma was caused by his exposure to asbestos at the Key Highway
Shipyard where Plaintiff worked in 1973 and 1974. On March 30, 2021, Defendant Hopeman
Brothers, Inc. (“Hopeman”) removed the case to this Court relying on the federal officer removal
statute, 28 U.S.C. § 1442(a)(1). Now pending before the Court is Plaintiff's Motion for Remand
(ECF No. 49) and Hopeman’s Motion for Leave to File a Surreply (ECF No. 70).!. The Motions
are fully briefed, and no hearing is required. See Local Rule 105.6 (D. Md. 2021). For the
following reasons, Plaintiff's Motion will be granted, Hopeman’s Motion will be denied, and the
case will be remanded to the Circuit Court for Baltimore City. |

L Background

On or around August 25, 2020, Plaintiff filed a short form Complaint in the Circuit Court

for Baltimore City. (See ECF No. 7 at 6.) The short form Complaint cites to the applicable

 

! Because the Court determines that this matter should be remanded to the Circuit Court for Baltimore City, it does
not address Defendant General Electric Company’s Motion to Strike the Third-Party Complaint of MCIC, Inc (ECF
No. 61).
Case 1:21-cv-00814-JKB Document 79 Filed 09/10/21 Page 2 of 12

paragraphs of a Master Complaint in order to bring claims for strict liability, breach of warranty,
negligence, fraud, conspiracy, and market share liability against all Defendants. (/d. (citing ECF
No. 10).) An attachment to the short form Complaint elaborates that Plaintiff had worked as a |
“Shipyard worker — helper, electrical equipment” at the “Key Highway Shipyard” from “1973
through 1974” and that he was diagnosed with mesothelioma on October 19, 2019. (ECF No. 7
at 1.) |
In response to interrogatories, Plaintiff answered that he was exposed to asbestos in various
ways while working at the Key Highway Shipyard. (See Resp. to Interrogatory No. 91, Mot.
Remand Ex. 1, ECF No. 49-1 at 35.) With respect to Hopeman, Plaintiff responded that he “was
exposed to asbestos containing dust from Micarta paneling which was cut, manipulated and
applied by employees of Hopeman Brothers.” (id) Plaintiff also gave deposition testimony that
his work at the Key Highway Shipyard more generally involved working on “[o]il tankers, some
passenger ships” but not on “American navy ships . . . none of that.” (See R. Murphy Dep. at 69,
Mot. Remand Ex. 2, ECF No. 49-2.) However, Norman Lang, Plaintiff's supervisor during the
time he worked as an apprentice electrician, had a different recollection of the scope of Plaintiff s
work. During his March 1, 2021 deposition, Lang recalled that he and Plaintiff had “worked down
at Fort McHenry yard on the WESTWIND for the Coast Guard.” (N. Lang Dep. at 77, Mot.
- Remand Ex. 3, ECF No. 49-3.) Lang testified that Plaintiff had spent about “three weeks” working
on the Westwind, specifically “working on the anodes on the side of the ship .. . we were working
around the shipfitters.” (/d. at 78.) Based on Plaintiff's testimony regarding his work generally,
and Lang’s testimony regarding Plaintiff's work specifically on the Westwind, Hopeman removed
the case to this Court pursuant to 28 U.S.C. § 1442(a)(1). (See Not. Removal at 3-4.) Plaintiff

timely moved to remand (ECF No. 49).
Case 1:21-cv-00814-JKB Document 79 Filed 09/10/21 Page 3 of 12

If,” Legal Standard

Hopeman’s notice of removal relies exclusively on 28 U.S.C. § 1442(a)(1), “commonly
referred to as the federal officer removal statute.” Cnty. Bd. of Arlington Cnty., Va. v. Express
Scripts Pharm., Inc., 996 F.3d 243, 247 (4th Cir. 2021), Section 1442(a)(1) permits removal of
’ [a] civil action or criminal prosecution that is commenced in a State court and that is against [inter
alia]: any officer (or any person acting under that officer) of the United States or of any agency
thereof, in an official or individual capacity, for or relating to any act under color of such office.”
28 U.S.C. § 1442(a)(1). Establishing that removal is proper under this statute requires a removing
defendant to show “(1) it is a federal officer or a person acting under that officer; (2) a colorable
federal defense; and (3) the suit is for an act under color of office, which requires a causal nexus
_ between the charged conduct and asserted official authority.” Ripley v. Foster Wheeler LLC, 841
F.3d 207, 209-10 (4th Cir. 2016) (internal quotation marks and citation omitted).

Federal officer removal is an exception to the ordinary rule that district courts must “strictly
construe the removal statute and resolve all doubts in favor of remanding the case to state court.”
Richardson v. Phillip Morris, inc., 950 F. Supp. 700, 701 (D. Md. 1997). Rather, “the Supreme
Court has provided clear instructions that . . the federal officer removal statute must be ‘liberally
construed.” Express Scripts, 996 F.3d 243 at 250 (citing Watson v. Phillip Morris Cos., Inc., 551
U.S. 142, 150 (2007)). This liberal construction is intended to “ensure]] a federal fotum in any
case where a federal defendant is entitled to raise a federal defense.” State v. United States, 7 F.
4th 160, 162 (4th Cir. 2021) (emphasis in original) Citation omitted). Though a removing
defendant benefits from a liberal construction of the federal officer removal statute, it still “bear[s]
the burden of establishing jurisdiction as the party seeking removal.” Express Scripts, 966 F.3d at

250 (citation omitted),
Case 1:21-cv-00814-JKB Document 79 Filed 09/10/21 Page 4 of 12

HE = Analysis

In his Motion to Remand, Plaintiff argues that Hopeman cannot establish the third element
required for federal officer removal, i.e., a causal nexus between the charged conduct and asserted
official authority. (Mot. Remand at 9.) In opposition, Hopeman frames the issue in terms of prong
two, that is whether Hopeman raises a “colorable federal defense” to Plaintiffs claims. (See
Hopeman Opp’n at 4-8, ECF No, 59.) Although the Court believes that the core factual dispute
between the parties is better characterized under the causal nexus prong, it will address whether
Hopeman has met its burden of establishing both prongs. Failure to establish any of the statutory
prerequisites for removal under § 1442(a)(1) requires remand. See Sawyer v. Foster Wheeler LLC,
860 F.3d 249, 254 (4th Cir. 2017) (requiring removing defendant to “satisfy each [statutory
* requirement]”).

A Colorable Federal Defense

“Courts have imposed few requirements on what qualifies as a colorable federal defense”
requiring only “that the defendant raise a claim that is ‘defensive’ and “based in federal law.”
Express Scripts, 996 F.3d at 254, Hopeman argues that it has raised a colorable government
contractor defense with respect to any asbestos exposure Plaintiff suffered while working on the
Westwind, a Coast Guard vessel. See Boyle v. United Technologies Corp., 487 U.S. 500, 512
(1988). To prevail on such a defense, a defendant must show “(1) the United States approved
reasonably precise specifications; (2) the equipment conformed to those specifications; and (3) the
supplier warned the United States about the dangers in the use of the equipment that were known
to the supplier but not to the United States.” Jd Plaintiff does not seriously contest that such a
defense would be colorable with respect to any asbestos exposure stemming from the Micarta

paneling installed by Hopeman on the Westwind. Given that a colorable defense “does not require

 
Case 1:21-cv-00814-JKB Document 79 Filed 09/10/21 Page 5 of 12

the defendant to win his case . . . nor even establish that the defense is clearly sustainable,” the
Court agrees. Ripley, 841 F.3d at 210."

B. Causal Nexus

Plaintiff's Motion for Remand instead focuses on arguing that Hopeman fails to establish
a causal nexus between Plaintiff’s claims and Hopeman’s federal defense because the record shows
that Plaintiff was not exposed to asbestos during the time he worked on the Westwind. Although
courts still often use the phrase “causal nexus,” the standard has shifted to only require a
“connection or association between the act in question and the federal office,” which is a standard
“broader than the old causal nexus test.” Express Scripts, 996 F.3d at 256 (internal quotation
marks and citation omitted). Under the modern test, “the conduct charged in the Complaint need
Only ‘relate to’ the asserted official authority.” Mayor and City Council of Balt. v. BP P.E.C., 952
F.3d 452, 466 (4th Cir, 2020) (citation omitted), vacated on other grounds sub nom. BP P.L.C. v. |
Mayor and City of Balt., 141 8. Ct. 1532 (2021). In determining whether there is a relationship
‘between Plaintiffs claim and asserted federal authority, courts “[g]enerally [ ] credit Defendants’ .
theory of the case when determining whether there is such a connection or associations.” Express
Scripts, 996 F.3d at 256.

Hopeman’s theory of the case, at least with respect to the pending motion, is that Plaintiff
was exposed to asbestos during the three weeks he worked aboard the Westwind. However, the
evidence developed in this case—which was set to be tried in state court on July 13, 2021, does

not establish that the claims in the Complaint relate to the Coast Guard’s directive to use asbestos

 

2 This Court has previously stated that “the causal nexus requirement is ordinarily satisfied whenever the removing
defendant is able to establish a colorable government, contractor defense.” Rhoades v. MCIC, Inc., 210 F. Supp. 3d
778, 785 (D. Md. 2016). While in this case the Court disaggregates the analysis of those two prongs, Hopeman’s
failure to establish a connection between Plaintiffs asbestos exposure and the Westwind could also be readily
construed as a failure to establish a colorable federal contractor defense to Plaintiff's claims. In short, Hopeman’s
failure to establish this connection requires remand, and the particular prong to which that failure is attributable is
immaterial.
Case 1:21-cv-00814-JKB Document 79 Filed 09/10/21 Page 6 of 12

products aboard the Westwind. ven crediting Hopeman’s theory of the case, the evidence does
not allow it to bear its burden of establishing that removal was proper in this case.

I. Lang’s Testimony

Hopeman argues that Lang’s testimony establishes that Plaintiff was exposed to asbestos
aboard the Westwind while (1) working on the heeling tank and (2) while waiting inside the
' Westwind. Plaintiffs Motion to Remand argues that Lang’s testimony does not establish that
Plaintiff was exposed to asbestos aboard the Westwind and attaches an affidavit from Lang
clarifying various points he made during his deposition. (See Lang Aff., Mot. Remand Ex. 4, ECF
No. 49-4.) Most critically here, Lang’s affidavit avers that “Tt]he work that [Plaintiff] and I
performed on the WESTWIND at the Fort McHenry yard was on either the anodes or the depth —
finders on the outside of the ship” and that, during the time Plaintiff worked on the Westwind,
“there may have been instances where we were waiting on equipment and chose to do so on the
inside of the ship to get out of the weather. However, I do not have a specific recollection that this
ever happened.” (id. §§] 8-9.) Lang also avers that he does not believe that Plaintiff was exposed
to asbestos during the time they worked on the Westwind. (Id. €4 10-11.) As a threshold matter,
Hopeman argues that this affidavit must be disregarded in its entirety.

Rather than consider the affidavit, Hopeman argues that the Court ‘should assess the
propriety of removal on “the state of the pleadings and the record at the time of the application for
removal,” (Hopeman Opp’n at 9 (quoting Francis v. Allstate Ins. Co., 709 F.3d 362,367 (4th Cir.
2013)).) However, as Hopeman itself points out, this rule only prevents “attempts to amend away
the basis for federal jurisdiction” and allows “information submitted after removal 1] in connection
with an examination of the jurisdictional facts as they existed at the time of removal.” (/d. (quoting

Cavallini v. State Farm Mut. Auto Ins,, 44 F.3d 256, 264 (5th Cir. 1995)).) Lang’s affidavit
Case 1:21-cv-00814-JKB Document 79 Filed 09/10/21 Page 7 of 12

addresses a jurisdictional fact as it existed at the time of removal—whether Plaintiff was exposed
to asbestos while working aboard the Westwind—and is therefore permissibly considered by the
Court at this juncture.

Alternatively, Hopeman argues that the Lang affidavit should be disregarded because it
contradicts his deposition testimony. Although courts may decline to consider “sham” affidavits,
they may only do so where the “inconsistency between a party’s deposition testimony and
subsequent affidavit [is] clear and unambiguous.” E.E.O.C. v. Ecology Servs., Inc., 447 F. Supp.
3d 420, 441 (D. Md. 2020). Hopeman argues that Lang’s affidavit plainly contradicts his’
testimony on both critical points regarding Plaintiffs work on the Westwind. |

First, Hopeman points to testimony by Lang regarding his work on the Westwind’s anti-
roller or heeling tank. (Hopeman Opp’n at 10.) It pieces together various pieces of testimony that
it asserts establishes the following: (1) electricians were involved with the installation of cables
related to the heeling tank; (2) installation of these cables required working inside the Westwind;
and (3) Plaintiff was one of the electricians involved with installing these cables. (Ud. at 10-11.)
However, reading Lang’s testimony in context establishes an explanation wholly consistent with
Lang’s sworn statement that Plaintiff did not work inside the Westwind.

Lang asserted thatthe work he did on the Westwind involved “bow work, and then we put
an anti-roller tank on it.” (Lang Dep. at 88 (emphasis added).) He also testified that Plaintiff “quit
right around the time we worked on the—when he left there and we finished the WESTWIND.”
- Cd. at 100.) While he testified that Plaintiff would have assisted with the cable work, he did not
testify that Plaintiff did in fact do that work. (id. at 102 (emphasis added) (“Sure, ifhe is there, he
would help us”).) Thus, Lang’s testimony establishes that the work on the Westwind was initially

bow work, including work on the anodes and depth finders. (id. at 89 (“Q: Was your work with
Case 1:21-cv-00814-JKB Document 79 Filed 09/10/21 Page 8 of 12

Mr. Murphy on [the Westwind] confined to the outside area of the vessel like the bow and the |
anodes on the side? A: At the time, yeah. That’s what he was working on, on the anodes.”).)
While there may have been additional work done by electricians inside the Westwind, Lang’s
testimony leaves open the possibility that Plaintiff quit prior to the installation of the heeling tank
aboard the Westwind. This ready reconciliation of Lang’s testimony shows that any differences |
between it and his affidavit are not “clear and unambiguous.” Ecology Servs., 447 F. Supp. 3d at
441.

second, Hopeman argues that Lang’s affidavit contradicts his testimony regarding the time
that Plaintiff spent waiting inside the Westwind. Here again, the Court finds no clear and
unambiguous contradiction. At his deposition, Lang testified that Plaintiff “would also come
inside [the Westwind, ] if the weather was bad or whatever, and we couldn’t get certain equipment,
we would stop the work.” (Lang Dep. at 89.) His affidavit affirms that “there may have been
instances where we were waiting on equipment and chose to do so on the inside of the ship to get
out of the weather” though Lang clarifies that he “do[es] not have a specific recollection that this
ever happened.” (Lang Aff. 79.) It also explains that “[Plaintiff] and I were not exposed to
asbestos on those occasions that we may have ventured inside the ship to get out of the weather.”
(id, § 10.) Read together, it is clear that Lang assumes that Plaintiff would have waited inside the
Westwind under certain conditions but that, more than forty-five years later, he cannot recall a
specific time that this occurred. While Lang’s affidavit also supplements his testimony by noting
that Plaintiff was not exposed to asbestos while waiting inside the Westwind, nothing in Lang’s

original testimony suggests that they were so exposed when waiting inside the ship.
Case 1:21-cv-00814-JKB Document 79 Filed 09/10/21 Page 9 of 12

In sum, Hopeman cannot use Lang’s testimony alone, as supplemented by his affidavit, to
meet its burden of showing that Plaintiff was exposed to asbestos from products Hopeman used
during the time that he worked aboard the Westwind.

2. Plaintiff's Testimony

While Lang’s testimony does not affirmatively establish that Plaintiff was exposed to
Hopeman’s asbestos-containing products while working aboard the Westwind, Hopeman correctly
points out that Lang’s affidavit also does not affirmatively disprove this fact. (Hopeman Opp’n at
12 (arguing that Lang is “not qualified to testify as an expert to Plaintiff's ‘exposure’ to asbestos”).)
Hopeman further argues that Lang’s testimony should be read in the context of Plaintiff's
testimony that he “worked with electricians all day usually every day aboard ships including in the _
wheelhouse, boiler area and hallways.” (Hopeman Opp’n at 5 (citing Murphy Dep. at 55-56, 60—
61).) This work included time spent near joiners who put up and cut bulkhead panels on the ship
walls. (Murphy Dep. at 72, 74, 76-77.) Plaintiff testified that the cutting and installing of panels
generated a lot of dust and that he was exposed to this dust. (Ud. 73-74, 129.) Other testimony
establishes that Hopeman did most of the joiner work at the Key Highway Shipyard during the
relevant time period. (Hopeman Opp’n at 6.)

Hopeman ties this testimony together with Plaintiff's expert opinions, which Hopeman
summarizes as showing “that the [asbestos] dust settled on surfaces and was swept by laborers,
that the dust traveled extended distances and was reentrained in the air, and that there is no
occupational exposure below which injury may not occur.” (/d. at 6-7.) Considering the evidence
adduced in this case, this causal chain is far too attenuated to show that “the conduct charged in
the Complaint relate[s] to the asserted official authority.” Mayor and City Council of Balt., 952

F.3d at 466 (internal quotation marks and citation omitted).
Case 1:21-cv-00814-JKB Document 79 Filed 09/10/21 Page 10 of 12

, To summarize, Lang’s testimony establishes that Plaintiff may have spent some time inside
the Westwind, but that time was spent waiting, rather than working.’ (See Lang Dep. at 89 (noting
electricians “would also come inside [the Westwind,] if the weather was bad or whatever” but that

-when they did so “we would stop the work”). Hopeman then transposes Plaintiff's testimony to
suggest that this time was spent near Hopeman joiners. (Hopeman Opp’n at 5.) However, there
is no evidence that suggests that Plaintiff's experience with Hopeman joiners while working at the -
Key Highway Yard is analogous to his experience while not working at the Fort McHenry Yard.
(See Resp. to Interrogatory No. 91; see also Reply at 2 (“[TJhere is no evidence, proffered or

. otherwise, that vessel bulkhead panels were being installed, removed or handled at any time while

Mr. Murphy was working on board the Coast Guard ship.”), ECF No. 69.) Hopeman also cannot

bridge this gap by adopting the views of Plaintiffs experts (views it is unlikely to share in
determining the merits of Plaintif? s claims), as Plaintiff's theory of the case “does not allege any
exposure to asbestos-containing products while working on the bow of the United States Coast

Guard Cutter WESTWIND.” (Mot. Remand at 9.) Rather, Plaintiff “categorically denies any
exposure to asbestos-containing products while working on Navy ships.” (d.)

At times, courts do allow inchoate theories of asbestos exposure to serve as the basis for
removal where “the course of discovery may [fully] flesh out” the relationship between the defense
and Plaintiff's case. See Rhodes v. MCIC, Inc., 210 F. Supp. 3d 778, 785 (D. Md. 2016) (denying

motion to remand despite lack of specific causal nexus “[g]iven the dearth of specific allegations

 

3 Hopeman sought leave to file a surreply where it argued that the term “Key Highway” was both a specific yard and
a general term for the three shipyards in the area (Key Highway Yard, Fort McHenry Yard, and Fairfield). (See
Proposed Surreply, ECF No. 70-1.) Plaintiff opposes the surreply and the Court will deny leave because the “surreply
would not alter the Court’s analysis.” Chubb & Son v. C & C Complete Servs., LLC, 919 F. Supp. 2d 666, 679 (D.
Md. 2013). While it appears that Lang may have used the term “Key Highway” as a catchall, there is no similar
evidence that Plaintiff used the term as broadly or that he did so in responding to the interrogatories in this case.
Accordingly, acknowledging Lang’s use of the term does not affect the Court’s analysis regarding Plaintiff's use of
the same term.

10
Case 1:21-cv-00814-JKB Document 79 Filed 09/10/21 Page 11 of 12

in Plaintiffs’ complaint regarding any specific products of any particular Defendant”). This is not
that sort of case. Hopeman has had months in state court to develop detailed written and
testimonial discovery regarding the nature and scope of Plaintiffs claims and are still unable to
make a concrete connection between Plaintiff s time working on the Westwind and any asbestos
exposure—much less exposure based on the work of Hopeman joiners. Indeed, it appears that
Hopeman’s theory .of the case at the time of Lang’s deposition was to categorically deny that |
Plaintiff worked around Hopeman joiners at all. (See Lang Dep. at 124-26.) Hopeman’s inability |
to crystallize the connection between Plaintiff's work on the Westwind and any allegation of
asbestos exposure fails to satisfy its burden of establishing a causal nexus between the work
Hopeman performed under color of federal office and Plaintiff's allegations.

The federal officer removal statute reflects a policy of “providing a federal forum for a
federal defense.” Sawyer, 860 F.3d at 254. While federal courts should not “frustrate [that policy]
. by a narrow, grudging interpretation of § 1442(a)(1),” State, 7 F. 4th at 162, neither should they
allow non-existent federal tails to wag jurisdictional dogs. Plaintiff worked as an electrician at
* Key Highway Yard for nearly ten months. For three weeks of that time, he may have spent time
waiting (not working) inside of a Coast Guard vessel. Plaintiff and Hopeman agree that, for the
remaining time, Plaintiff's exposure to asbestos would not be subject to a federal contractor
defense. Thus, even granting Hopeman’s view, a federal contractor defense in this case would
shield only a sliver of the conduct in this case, hardly the sort of aegis that “‘protect[s] the Federal
Government from interference with its operations.” Sawyer, 860 F.3d at 254.

But to be clear, the evidence in this case does not even provide this thin reed to justify the
exercise of federal jurisdiction. Rather, that evidence provides no link between Plaintiff's time

working on the Westwind and his claimed asbestos exposure. Without this link, Hopeman cannot

11
Case 1:21-cv-00814-JKB Document 79 Filed 09/10/21 Page 12 of 12

meet its burden of establishing that “the charged conduct was carried out for or in relation to the
asserted official authority,” and this case must be remanded. Jd.

IV. ~~ Conclusion

For the reasons set forth in the foregoing Memorandum, Plaintiff's Motion for Remand
(ECF No. 49), will be GRANTED and Hopeman’s Motion for Leave to File a Surreply (ECF No.

70) will be DENIED.

DATED this day of September, 2021.

BY THE COURT:

Cm Hk [Dh

James K. Bredar
Chief Judge

 

12
